     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 1 of 10 Page ID #:1




 1   NICOLA T. HANNA
 2   United States Attorney
     LAWRENCE S. MIDDLETON
 3   Assistant United States Attorney
     Chief, Criminal Division
 4   STEVEN R. WELK
 5   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 6   RYAN WATERS (Cal. Bar No. 268015)
 7   Special Assistant United States Attorney
     Asset Forfeiture Section
 8         1400 United States Courthouse
 9         312 North Spring Street
           Los Angeles, California 90012
10         Telephone: (213) 894-4493
           Facsimile: (213) 894-0142
11         E-mail: Ryan.Waters@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA
14
                           UNITED STATES DISTRICT COURT
15
16                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                WESTERN DIVISION
18
19   UNITED STATES OF AMERICA,                  No. 2:19-CV-02989

20            Plaintiff,                        VERIFIED COMPLAINT FOR
                   v.                           FORFEITURE
21
22   $233,210.00 IN BANK FUNDS,                 18 U.S.C. §§ 981(a)(1)(A) and (C) and
                                                984
23            Defendant.
24                                              [U.S.S.S.]
25
26
           Plaintiff United States of America brings this claim against defendant
27
     $233,210.00 in Bank Funds, and alleges as follows:
28


                                                1
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 2 of 10 Page ID #:2




 1                            JURISDICTION AND VENUE
 2         1.     The government brings this in rem civil forfeiture action pursuant to
 3   18 U.S.C. §§ 981(a)(1)(A) and (C) and 984.
 4         2.     This Court has jurisdiction over the matter under 28 U.S.C. §§ 1345
 5   and 1355.
 6         3.     Venue lies in this district pursuant to 28 U.S.C. § 1395(a).
 7                              PERSONS AND ENTITIES
 8         4.     The plaintiff in this action is the United States of America.
 9         5.     The defendant in this action is $233,210.00 in Bank Funds seized
10   pursuant to a federal seizure warrant on May 25, 2018, from a Bank of America
11   account with the last four digits ending in 3410 (“BofA Account 3410”) and held
12   in the names of Ruping Li and Weijie Jin (the “defendant funds”). The defendant
13   funds were seized at Bank of America, Legal Order Processing, 800 Samoset
14   Drive, Newark, Delaware.
15         6.     The defendant funds are currently in the custody of the United States
16   Secret Service (“USSS”) in this District, where they will remain subject to this
17   Court’s jurisdiction during the pendency of this action.
18         7.     The interests of Ruping Li, Weijie Jin, Meiju Group, K.J.K, G.H.,
19   D.M., G.G.C., and Company #2 may be adversely affected by these proceedings.
20                              BASIS FOR FORFEITURE
21   Background on “Romance Scam” Fraud Scheme Investigation
22         8.     The USSS has been investigating a romance scam, social engineering
23   scam and business email scam fraud scheme involving multiple victims. A
24   romance scam fraud scheme occurs when a victim is induced into believing he or
25   she is in a romantic relationship with the fraudster, who is using a fake internet
26   persona. The fraudster then convinces the victim, through false pretenses and
27   material misrepresentations, to wire money into accounts controlled by the
28   fraudster.


                                               2
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 3 of 10 Page ID #:3




 1          9.     A social engineering scam fraud scheme is similar to a romance scam
 2   fraud scheme. However, social engineering scam fraud scheme victims also
 3   sometimes serve as money mules, in that these victims are recruited by the scheme
 4   perpetrators to receive and transfer money acquired from the perpetrators’ criminal
 5   activities.
 6          10.    A business email scam fraud scheme targets victim companies by
 7   targeting company employees with access to company finances and tricking them
 8   into making wire transfers to bank accounts thought to belong to trusted company
 9   partners, when in fact the money is wire transferred into accounts controlled by the
10   scheme perpetrators. In most cases, the targeted employees of the victim company
11   has not met the scheme perpetrator before the employee wires or sends funds, and
12   the funds are transferred through intermediary bank accounts being used as
13   layering accounts. Layering entails separating the criminal proceeds from their
14   original source and creating a complex audit trail through a series of financial
15   transactions to make the proceeds appear to have come from legitimate sources.
16   G.H. (Romance Scam Fraud Scheme)
17          11.    In February 2015, G.H. met a person who went by the name Jimmy
18   Bistodeau on Facebook. G.H. began communicating with Bistodeau via the
19   Internet or telephone text message. G.H. never met Bistodeau in person.
20          12.    After several months of communicating, Bistodeau asked G.H. to send
21   him money to pay for his medical bills. From 2015 to 2018, G.H. sent over
22   $100,000 via Western Union or Wal-Mart Money Gram Service to accounts
23   identified to her by Bistodeau. On many occasions, Bistodeau would request that
24   G.H. send funds to recipients with names other than his. When G.H. asked about
25   the other recipients, Bistodeau said that due to his medical condition, other people
26   would be retrieving the money transfers on his behalf. In January 2018, Bistodeau
27   asked G.H. to send a wire transfer to his purported brother, Ruping Li. G.H. wired
28   $4,500 to BofA Account 3410.


                                               3
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 4 of 10 Page ID #:4




 1   D.M. (Romance Scam Fraud Scheme)
 2         13.    D.M. met a woman who went by the name Mary Ann Cooper on an
 3   Internet dating site. D.M. and Cooper began communicating via telephone, text
 4   messages and email, but never met in person. In January 2018, Cooper told D.M.
 5   that she had received funds from her family’s oil business, and wanted to send a
 6   $26,779 wire transfer to D.M. so that he could forward them to four other
 7   accounts. After receiving the $26,779 transfer, D.M. wired $20,500 to BofA
 8   Account 3410 and the remaining $6,279 to three other accounts.
 9   G.G.C. (Romance Scam Fraud Scheme)
10         14.    In December 2017, G.G.C. met a person who went by the name Mike
11   Flozi on the Internet dating site Match.com. Flozi told G.G.C. that he owned a
12   home in Naples, Florida and was originally from Greece. G.G.C. stated that she
13   communicated with Flozi on a daily basis and it was not uncommon for her to
14   receive approximately 20 text messages per day from Flozi. G.G.C stated that
15   Flozi visited G.G.C. approximately four times per month, and they had talked
16   about marrying and buying a home together. G.G.C. stated that all her visits with
17   Flozi took place at G.G.C.’s home in Sarasota, Florida or at locations near her
18   home. G.G.C. had never been to Flozi’s home in Naples, Florida.
19         15.    Approximately three weeks after meeting Flozi on Match.com, Flozi
20   told G.G.C. that he had sold a high rise building in the country of Cyprus for $27
21   million and needed to pay $80,000 in taxes. Flozi explained to G.G.C. that he used
22   money transfer agents to send money overseas because they could transfer the
23   funds in one day, and that he used different agents for his last twenty money
24   transfers. Flozi then asked G.G.C. to help with the transfer and gave G.G.C.
25   approximately $50,000 in cash and a check to cover an $80,000 wire. G.G.C. did
26   not deposit the cash or check into her Sun Trust bank account. In early January
27   2018, G.G.C. went to a Sun Trust bank branch to apply for a $150,000 loan.
28   G.G.C. told the loan officer that she had a boyfriend living in Greece who needed


                                              4
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 5 of 10 Page ID #:5




 1   funds to pay the taxes on the sale of a $26 million building. Sun Trust Bank
 2   declined the loan application.
 3         16.     On January 17, 2018, G.G.C. pooled funds from all of her accounts at
 4   Sun Trust Bank and then wired $80,000 to BofA Account 3410 based on Flozi’s
 5   instructions. Approximately two days after G.G.C. sent the wire transfer, Flozi
 6   told her that the money was never received by Ruping Li, the purported transfer
 7   agent. Flozi instructed G.G.C. to file a fraud claim with Sun Trust Bank for the
 8   return of the $80,000.
 9   Company #1 (Business Email Scam Fraud Scheme)
10         17.     In January 2018, an accountant at Company #1 received an email
11   purporting to be from the Chief Executive Officer of Company #1’s email account,
12   requesting that $17,900 be wired from Company #1 to BofA Account 3410.
13   Company #1’s accountant believed the email was legitimate and sent the $17,900
14   wire transfer as requested. It was later discovered that the funds had been
15   transferred as a result of an email scam and the $17,900 was recovered from Bank
16   of America.
17   Company #2 (Business Email Scam Fraud Scheme)
18         18.     On January 24, 2018, an accountant at Company #2, located in
19   Richmond, VA, received an email purporting to be from the Chief Executive
20   Officer of Company #2’s email account, requesting three wire transfers from
21   Company #2 to the following accounts: (1) Ruping Li, BofA Account 3410, in the
22   amount of $53,240; (2) CLM Trade Group, Chase Bank account ending in 2727, in
23   the amount of $56,800; and (3) The Dill Group, Wells Fargo Bank account ending
24   in 8342, in the amount of $60,450. Company #2’s accountant believed the email
25   was legitimate and sent the wire transfers as requested. It was later discovered that
26   the funds had been transferred as a result of an email scam.
27   //
28   //


                                               5
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 6 of 10 Page ID #:6




 1   Additional Deposits
 2         19.    Bank records for BofA Account 3410 reflect two additional deposits:
 3   (1) a $50,000 check deposit on January 19, 2018, drawn on the Bank of America
 4   account of Meiju Group, account holder Shujun Zhang and (2) a $24,970 wire
 5   transfer on January 30, 2018, from Public Bank of Berhad, account holder K.J.K.,
 6   located in Malaysia. These deposits share similarities with the previous wire
 7   transfers because they (1) do not fit the regular pattern of deposit activity in BofA
 8   Account 3410, which consisted of almost monthly cash deposits under $10,000; (2)
 9   were made almost contemporaneously with the other wire transfers in January
10   2018; (3) were made from people and/or companies in different locations with
11   different financial institutions; and (4) were made from people and/or companies
12   who had not previously deposited funds into BofA Account 3410.
13         20.    On or around May 22, 2018, a USSS investigator contacted the
14   attorney for Meiju Group via telephone to discuss the nature of the January 19,
15   2018 $50,000 check deposit. The attorney initially told the investigator that Meiju
16   Group did not have a Bank of America account and ended the call. Approximately
17   five minutes later, the attorney called back and told the investigator that the
18   $50,000 check was a referral fee for sending clients to Meiju Group for EB5
19   immigration services consulting.
20         21.    Per the California Secretary of State database, Huiyi Xie is listed as
21   the Chief Executive Officer of Meiju Group. Huiyi Xie and Zhongming Xie reside
22   in the same household in Irvine, California. Through USSS investigations,
23   Zhongming Xie has been tied to social engineering fraud scheme where he directed
24   a known victim to wire approximately $80,000 into bank accounts under
25   Zhongming Xie’s control.
26   BofA Account 3410
27         22.    On January 30, 2019, a USSS investigator interviewed Ruping Li
28   (“Li”) regarding BofA Account 3410. Li, a resident of San Marino, told the


                                                6
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 7 of 10 Page ID #:7




 1   investigator that she was the owner and worked in the business and finance
 2   department of an automobile company in China. Li stated that her friend Yannzhi
 3   told her about Mr. Zhang (“Zhang”) from the Meiju Group who could help Li
 4   transfer funds from China to the United States to avoid China’s currency
 5   transaction restrictions. Li communicated with Zhang via telephone or electronic
 6   message on a social media website.
 7         23.    Li explained that Zhang would transfer funds to BofA Account 3410
 8   and in exchange, she would place equivalent funds, plus a fee, into a China
 9   Industrial Bank account ending in 0456, located in China, account holder Ju Bing.
10   Li said she did not have a contract that detailed her arrangement with Zhang for the
11   transfer of funds. When asked about the January 2018 deposits into BofA Account
12   3410, Li stated that those deposits were made by Zhang for the sole purpose of
13   reimbursing her for the funds that she had deposited into Zhang’s account. Zhang
14   told Li that in the event someone asked her about the source of the deposits, she
15   should say the funds were for immigration services.
16                               FIRST CLAIM FOR RELIEF
17         24.    Based on the above, plaintiff United States of America alleges that the
18   defendant funds constitute or are derived from proceeds traceable to violations of
19   18 U.S.C. § 1343 (wire fraud), which is a specified unlawful activity as defined in
20   18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B). The defendant funds are therefore
21   subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C). In addition, to the
22   extent that the defendant funds are not the actual monies or assets directly traceable
23   to the illegal activity identified herein, plaintiff alleges that the defendant funds are
24   identical property found in the same account or place as the property involved in
25   the specified offense, rendering the defendant funds subject to forfeiture pursuant
26   to 18 U.S.C. § 984.
27   //
28   //


                                                 7
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 8 of 10 Page ID #:8




 1                             SECOND CLAIM FOR RELIEF
 2         25.    Based on the above, plaintiff United States of America alleges that the
 3   defendant funds constitute property involved in multiple transactions or attempted
 4   transactions in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i) and/or and (a)(1)(B)(i),
 5   or property traceable to such property, with the specified unlawful activity being
 6   violations of 18 U.S.C. § 1343 (wire fraud). The defendant funds are therefore
 7   subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A). In addition, to the
 8   extent that the defendant funds are not the actual monies or assets directly traceable
 9   to the illegal activity identified herein, plaintiff alleges that the defendant funds are
10   identical property found in the same account or place as the property involved in
11   the specified offense, rendering the defendant funds subject to forfeiture pursuant
12   to 18 U.S.C. § 984.
13         WHEREFORE, plaintiff United States of America prays:
14         (a)    that due process issue to enforce the forfeiture of the defendant funds;
15         (b)    that due notice be given to all interested parties to appear and show
16   cause why forfeiture should be not be decreed;
17         (c)    that this Court decree forfeiture of the defendant funds to the United
18   States of America for disposition according to law; and
19   //
20   //
21
22
23
24
25
26
27
28


                                                 8
     Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 9 of 10 Page ID #:9




 1         (d)    for such other and further relief as this Court may deem just and
 2   proper, together with the costs and disbursements of this action.
 3
     Dated: April 18, 2019                  NICOLA T. HANNA
 4                                          United States Attorney
                                            LAWRENCE S. MIDDLETON
 5                                          Assistant United States Attorney
                                            Chief, Criminal Division
 6                                          STEVEN R. WELK
                                            Assistant United States Attorney
 7                                          Chief, Asset Forfeiture Section
 8
                                            /s/ Ryan Waters
 9                                          RYAN WATERS
                                            Special Assistant U.S. Attorney
10                                          Asset Forfeiture Section
11                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              9
Case 2:19-cv-02989-PSG-FFM Document 1 Filed 04/18/19 Page 10 of 10 Page ID #:10




                                  VERIFICATION
 2        L Fred Apodaca, hereby declare that:
 3      I.    I am a Special Agent with the Department of I Iomeland Security
 4 ("DHS"), United States Secret Service ("'USss·�).
 5        2.    I have read the above Verified Complaint for Forfeiture and know its
 6 contents. It is based upon my own personal knowledge and reports provided to me
 7 by other law enforcement agents.
 8        3.    Everything contained in the Complaint is true and correct, to the best
 9 of my knowledge and belief.
10        I declare under penalty or perjury that the foregoing is true and correct.
11
12
          Executed on April �
                                               ,,
                            18 , 20 L 9 in Los Angeles, California.


13                                        ��
                                           SPECIAL AGENT - USSS
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              10
